UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 6, 2011 AURUM, INC. (Exact name of registrant as specified in its charter) Delaware 333-156056 26-3439890 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 580 St. Kilda Road - Level 8, Melbourne, Victoria, Australia3004 (Address of principal executive offices) (Zip Code) 61-3-8532-2800 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 6, 2011, Aurum, Inc., a Delaware corporation (the “Company”) appointed Mr. Craig Michael, aged 34, as Chief Executive Officer. Mr. Michael is a Director and Executive General Manager of Aurum. Mr. Joseph Gutnick has been appointed Executive Chairman.Mr. Gutnick has relinquished his role as Chief Executive Officer. There are no arrangements or understandings between Mr. Michael and the Company and any other person pursuant to which Mr. Michael was selected as Chief Executive Officer. The Company and Mr. Michael have not entered into any material plan, contract or arrangement to which heparticipates that is entered into or material amendment in connection with the triggering event or any grant or award to Mr. Michael or modification thereto, under any such plan, contract or arrangement in connection with any such event. There are no family relationships between Mr. Michael and the Company, any director or executive officer of the Company. Forward-Looking Statements Forward-looking statements in this press release are made pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements involve risks and uncertainties including, without limitation, the risks of exploration and development stage projects, risks associated with environmental and other regulatory matters, mining risks and competition and the volatility of mineral prices. Actual results and timetables could vary significantly. Additional information about these and other factors that could affect the Company’s business is set forth in the Company’s filings with the Securities and Exchange Commission. For further information, please contact: Mr. Joseph Gutnick General Manager Business Executive Chairman New York Office Aurum, Inc. Aurum, Inc. Tel:+ Tel: (212) 223 0018 Fax: + Fax: (212) 223 1169 E-mail: josephg@axisc.com.au E-mail: mordig@axisc.com.au Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AURUM, INC. By: /s/ Peter Lee Name: Peter Lee Title: Secretary Date:June 6, 2011
